Citation Nr: 1203245	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2009, a statement of the case was issued in January 2011, and a substantive appeal was received in January 2011.  The Veteran testified at a Board hearing in March 2011; the transcript is of record.

In a January 2011 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent rating, effective March 17, 2009, the date of receipt of the Veteran's original claim.  The grant of service connection for tinnitus constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served for five years in the United States Navy as a commanding officer.  He had two years of foreign and/or sea service.  He has testified that he served on an aircraft carrier where he was exposed to acoustic trauma from aircraft.  He denied wearing ear protection.  Post-service, he was a teacher.

The Veteran asserts that his bilateral hearing loss is due to noise exposure incurred in service.  

Reports of Medical Examinations conducted in December 1958, June 1959, September 1959, and May 1961 reflect that on whispered voice testing the Veteran scored a 15/15 in each ear.  Audiometry testing was not conducted.  

In January 1961, the Veteran sought treatment complaining of ringing in his right ear and diminished hearing since firing on the pistol range approximately two weeks prior.  The impression was blocked Eustachian tube.  

A Report of Medical Examination dated in May 1964 contains audiometric testing.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
10
15
5

In December 2010, the Veteran underwent a VA examination.  The examiner noted the whispered voice test results, May 1964 audiometric testing results, and the January 1961 complaint of tinnitus; however, the examiner did not acknowledge or comment on the Veteran's report of diminished hearing loss in January 1961.  The examiner diagnosed mild sloping to moderately-severe sensorineural hearing loss, bilaterally, and opined that his hearing is less likely as not related to military noise exposure, as noise induced hearing loss occurs immediately and his hearing was normal on separation.  

In light of the fact that the VA examiner failed to acknowledge and consider the Veteran's in-service complaints of diminished hearing, another opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims folder should be returned to the December 2010 VA audiologist (or if unavailable, another VA audiologist) for clarification as to the etiology of the Veteran's bilateral hearing loss.  A copy of this Remand should also be made available to and be reviewed by the examiner.  

The examiner is notified that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units (as the Board has done in the discussion above).  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  In formulating an opinion, consideration should be given to converted audiometric readings for periods prior to October 31, 1967, and the October 1961 in-service complaint of diminished hearing loss since firing on a pistol range.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure in-service and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss.

2.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



